           Case 5:17-cv-00072-BLF Document 563 Filed 04/23/20 Page 1 of 8




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Frank J. Albert (CA SBN 247741) albert@fr.com
     Megan A. Chacon (CA SBN 304912) chacon@fr.com
 3
     K. Nicole Williams (CA SBN 291900) nwilliams@fr.com
 4   Oliver J. Richards (CA SBN 310972) ojr@fr.com
     Jared A. Smith (CA SBN 306576) jasmith@fr.com
 5   FISH & RICHARDSON P.C.
     12390 El Camino Real, Suite 100
 6   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7

 8   Aamir Kazi (Approved Pro Hac Vice) kazi@fr.com
     Alana C. Mannige (CA SBN 313341) mannige@fr.com
 9   FISH & RICHARDSON P.C.
     1180 Peachtree Street NE, 21st Floor
10   Atlanta, GA 30309
11   Telephone: (404) 892-5005 / Fax: (404) 892-5002

12   Attorneys for Plaintiff
     FINJAN, INC.
13
                                   UNITED STATES DISTRICT COURT
14
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
15
     FINJAN, INC., a Delaware Corporation,        Case No. 5:17-cv-00072-BLF
16

17                    Plaintiff,                  PLAINTIFF FINJAN, INC.’S OPPOSITION
                                                  TO DEFENDANT CISCO SYSTEMS, INC.’S
18          v.                                    MOTION IN LIMINE NO. 4 RE EVIDENCE
                                                  AND ARGUMENTS PERTAINING TO
19   CISCO SYSTEMS, INC., a California            CERTAIN ‘633 PATENT INFRINGEMENT
     Corporation,                                 THEORIES
20

21                    Defendant.                  REDACTED VERSION OF DOCUMENT
                                                  SOUGHT TO BE FILED UNDER SEAL
22

23                                                Date:      April 30, 2020
                                                  Time:      1:30 P.M.
24
                                                  Place:     3, 5th Floor
25                                                Before:    Hon. Beth L. Freeman

26

27

28

                                                            Case No. 5:17-cv-00072-BLF
                    FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 4
             Case 5:17-cv-00072-BLF Document 563 Filed 04/23/20 Page 2 of 8




 1   I.        INTRODUCTION
 2             Cisco’s Motion in Limine No. 4 suffers from two insurmountable flaws. First, Cisco does

 3   not identify the specific evidence relating to literal infringement that it seeks to exclude. Cisco

 4   broadly requests the Court exclude “any argument or evidence regarding [infringement of] the ’633

 5   Patent,” but only “to the extent” that Magistrate Judge van Keulen grants Cisco’s pending Motion

 6   to Strike. Dkt. No. 537 (“Cisco’s Mot.”) at 3. The scope of Cisco’s request is thus uncertain,

 7   because Cisco’s motion is still pending, and overstated, because Magistrate Judge van Keulen was

 8   not asked to exclude “any argument or evidence” regarding infringement of the ’633 Patent. For

 9   this reason alone, Cisco’s indeterminate motion should be denied. M.H. v. County of Alameda, Case

10   No. 11-cv-02868-JST, 2015 U.S. Dist. LEXIS 445, at *28-29 (Jan. 2, 2015 N.D. Cal) (“Defendants

11   offer no examples from which the Court could fashion a ruling.”)

12             Second, Cisco refers to Dr. Medvidovic’s opinions on the doctrine of equivalents (“DOE”)

13   for claim limitation 14(d) as “short” and “generic,” and on that basis, seeks to exclude them. See

14   Cisco Mot. at 3:13-15.       But Cisco’s motion points to only a handful of paragraphs in Dr.

15   Medvidovic’s report and ignores the evidence and analysis Dr. Medvidovic cites elsewhere in his

16   report attributed to that same specific limitation.

17             Accordingly, the Court should deny Cisco’s motion.1

18   II.       THE COURT SHOULD DENY CISCO’S MOTION
19             A.     The Scope of Cisco’s Motion Is Contingent on Magistrate Judge van Keulen’s
                      Order, and Thus, Too Speculative for a Motion in Limine
20
               Cisco states “this motion in limine is the proper mechanism to enforce Judge van Keulen’s
21
     forthcoming ruling on Cisco’s ’633 Motion, to the extent that motion is granted.” Cisco’s Mot. at
22

23
     1
         Although not relevant to the merits of Cisco’s motion, Finjan disagrees with Cisco’s recitation of
24
     the procedural posture. The Court ordered Finjan to prepare amended reports, which Finjan has
25
     done: “Finjan’s experts are directed to redraft their reports to remove the disallowed terminology
26
     and Talos-only allegations, and to ensure that their opinions track the disclosures in Finjan’s
27
     operative infringement contentions.” Dkt. No. 397 at 13:24-27. Finjan has complied with the
28
     Court’s order.
                                                1              Case No. 5:17-cv-00072-BLF
                      FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 4
           Case 5:17-cv-00072-BLF Document 563 Filed 04/23/20 Page 3 of 8




 1   3 (emphasis added); id. at 4 (same). Cisco offers no reason for precluding Finjan from presenting

 2   these theories other than that they are subject to a pending Motion to Strike. Magistrate Judge van

 3   Keulen has not issued a ruling or even a tentative ruling on that motion.

 4          At the hearing, Magistrate Judge van Keulen questioned the scope of the relief Cisco

 5   requested. For example, the Court began the hearing asking Cisco:

 6
            AND -- SO WHAT WOULD BE THE LANGUAGE IN THE REPORT THAT YOU
 7
            WOULD HAVE ME STRIKE? I'M A LITTLE -- NOT ENTIRELY CLEAR WHAT
 8
            THE OBJECTIVE IS.
 9
            I OBVIOUSLY -- IN YOUR PAPERS, YOU WANT A THEORY TO BE STRICKEN.
10

11          WHAT DO YOU WANT ME TO STRIKE FROM THE REPORT? HELP ME TO

12          UNDERSTAND.

13   Dkt. No. 560 (April 21, 2020 Hearing Tr.) at 11:17-22. And she ended the hearing expressing those
14   same concerns:
15          I REMAIN CONCERNED OF, KIND OF COMING BACK FULL CIRCLE
16          WHERE I STARTED WHICH IS, IT'S NOT CLEAR TO ME WHAT CISCO IS
17          ASKING ME TO [STRIKE].
18   Id. at 65:20-22 (emphasis added).
19          It is not possible to predict what portions, if any, of Dr. Medvidovic’s report will be stricken.
20   Once there is a ruling, the parties can work with the Court to limit Dr. Medvidovic’s testimony
21   accordingly. But Cisco’s requested relief is too speculative now. The proper solution is to “draw
22   appropriate lines on the basis of objections made during trial” with respect to specific arguments or
23   evidence. In re Bard IVC Filters Product Liability Litig., 16-cv-00474-PHX-DGC 2018 WL
24   934795, at *2 (D. Ariz. Feb. 15, 2018). The Court should not grant Cisco’s blanket motion in limine
25   in a vacuum.
26          B.      Cisco Overstates the Consequence of Its Motion to Strike
27          An additional reason to deny Cisco’s Motion in Limine No. 4 is that the sweeping request
28   Cisco seeks here does not match the request it seeks from Magistrate Judge van Keulen. Cisco

                                              2              Case No. 5:17-cv-00072-BLF
                    FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 4
Case 5:17-cv-00072-BLF Document 563 Filed 04/23/20 Page 4 of 8
Case 5:17-cv-00072-BLF Document 563 Filed 04/23/20 Page 5 of 8
            Case 5:17-cv-00072-BLF Document 563 Filed 04/23/20 Page 6 of 8




 1   report and follow just after his opinions on literal infringement. See id. at § XIV.D.4.a (including

 2   both literal infringement and DOE analysis of element 14(d) for Cisco Treat Grid).

 3          Other than labeling these paragraphs as “short” and “generic,” Cisco provides no analysis of

 4   them at all, much less of the preceding paragraphs describing the operation of the Cisco product.

 5   Cisco’s motion fails to carry its burden for that reason alone. See Barry v. Shell Oil Co., No. 2:15-

 6   cv-004-JWS, 2018 U.S. Dist. LEXIS 87536, at *3 (D. Alaska May 22, 2018) at *3 (“A party making

 7   a motion in limine has the burden of showing that specific evidence is inadmissible.”). And to the
 8   extent Cisco disagrees with Dr. Medvidovic’s analysis and conclusions, Cisco’s complaints go only

 9   to the merits of Dr. Medvidovic’s DOE opinions, not whether they were sufficiently disclosed.

10   Thus, Dr. Medvidovic’s DOE opinions should be allowed to be presented to the jury. See Nobelbiz,

11   Inc. v. Glob. Connect, L.L.C., No. 6:12-CV-244, 2015 WL 11072170, at *3 (E.D. Tex. Sept. 2, 2015)

12   (denying motion in limine seeking to preclude alleged insufficiently detailed expert testimony

13   regarding infringement under doctrine of equivalents, and stating “[t]he Court will revisit the issue

14   of doctrine of equivalents once all the evidence is presented and prior to instructing the jury”).

15   III.   CONCLUSION
16          For the foregoing reasons, Finjan respectfully requests that the Court deny Cisco’s Motion

17   in Limine No. 4 to exclude evidence and arguments pertaining to certain ’633 Patent infringement

18   theories.
19

20

21

22

23

24

25

26

27

28


                                              5              Case No. 5:17-cv-00072-BLF
                    FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 4
          Case 5:17-cv-00072-BLF Document 563 Filed 04/23/20 Page 7 of 8




 1   Dated: April 23, 2020                   Respectfully Submitted,

 2                                        By: /s/ Aamir Kazi
                                          Juanita R. Brooks (CA SBN 75934) brooks@fr.com
 3
                                          Roger A. Denning (CA SBN 228998)
 4                                        denning@fr.com
                                          Frank J. Albert (CA SBN 247741) albert@fr.com
 5                                        Megan A. Chacon (CA SBN 304912)
                                          chacon@fr.com
 6                                        K. Nicole Williams (CA SBN 291900)
 7                                        nwilliams@fr.com
                                          Oliver J. Richards (CA SBN 310972) ojr@fr.com
 8                                        Jared A. Smith (CA SBN 306576) jasmith@fr.com
                                          FISH & RICHARDSON P.C.
 9                                        12390 El Camino Real, Suite 100
                                          San Diego, CA 92130
10                                        Phone: (858) 678-5070 / Fax: (858) 678-5099
11
                                          Aamir Kazi (Approved Pro Hac Vice) kazi@fr.com
12                                        Alana C. Mannige (CA SBN 313341)
                                          mannige@fr.com
13                                        FISH & RICHARDSON P.C.
                                          1180 Peachtree Street NE, 21st Floor
14                                        Atlanta, GA 30309
15                                        Phone: (404) 892-5005 / Fax: (404) 892-5002

16                                        Attorneys for Plaintiff FINJAN, INC.

17

18
19

20

21

22

23

24

25

26

27

28


                                            6              Case No. 5:17-cv-00072-BLF
                  FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 4
           Case 5:17-cv-00072-BLF Document 563 Filed 04/23/20 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on April 23, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                      /s/ Aamir Kazi
                                                        Aamir Kazi
 8                                                      kazi@fr.com
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                             7              Case No. 5:17-cv-00072-BLF
                   FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 4
